 Case 3:18-cv-00840-GPC-BGS Document 97 Filed 07/15/19 PageID.1563 Page 1 of 14



   Robert Tauler (SBN 241964)
 1
   Tauler Smith LLP
 2 626 Wilshire Blvd., Suite 510
   Los Angeles, California 90017
 3 Tel: (310) 492-5129
   rtauler@taulersmith.com
 4
 5
 6 Attorneys for Plaintiff
     OUTLAW LABORATORY, LP
 7
 8
 9
                             UNITED STATES DISTRICT COURT
10
                        SOUTHERN DISTRICT OF CALIFORNIA
11
12
     IN RE OUTLAW LABORATORY,            CASE NO. 3:18-cv-00840-GPC-BGS
13   LP LITIGATION
14                                       [Hon. Gonzalo Curiel presiding]
15
16                                       OPPOSITION TO
                                         COUNTERCLAIMANTS’ MOTION
17                                       FOR LEAVE TO FILE SECOND
                                         AMENDED COUNTER-CLAIMS
18
                                         FILED CONCURRENTLY WITH:
19                                       DECLARATION OF ROBERT
                                         TAULER; DECLARATION OF
20                                       MICHAEL WEAR
21
22
23                                       Date: August 16, 2019
                                         Time: 1:30 p.m.
24
                                         Court: Courtroom 2D
25
26
27
28


                      OPPOSITION TO MOTION FOR LEAVE TO AMEND
                                         1
 Case 3:18-cv-00840-GPC-BGS Document 97 Filed 07/15/19 PageID.1564 Page 2 of 14



 1
                      MEMORANDUM OF POINTS AND AUTHORITIES
 2
           Counterclaimants Roma Mikha, Inc., NMRM, Inc. and Skyline Market, Inc.,
 3
     (“Counterclaimants”) Motion for Leave to File Second Amended Counterclaims (the
 4
     “Motion”) should be denied for the following reasons.
 5
     I.    INTRODUCTION
 6
           Counterclaimants motion for leave to amend their Counter-Claims to add new
 7
     parties, individual defendants Shawn Lynch, Mike Wear, and their counsel in this action,
 8
     Tauler Smith LLP, based on two premises. First, that “investigative journalists” from
 9
     Vice News, a culture tabloid, have provided Counterclaimant’s counsel with unspecified
10
     information as part of a video to be aired on their show. (Motion at 1:8-13) However,
11
     Vice News has not aired any story about this case, let alone the addition of new parties.
12
     For its part, Vice News denies that it has provided Counterclaimants’ with any
13
     information relating to this lawsuit. (Tauler Dec., ¶ 2, Ex. A).
14
           The second stated basis for adding parties at this late juncture is “discovery
15
     obtained from discovery taken by the Elia Law Firm in this action.” (Motion, ¶ 1:13-
16
     19). As the Court is aware, this discovery was served on January 31, 2019 (Order
17
     Amending Scheduling Order, DKT # 86, 3:11-14), and Counterclaimants cite no
18
     evidence produced in January, let alone any explanation why the present motion is being
19
     filed over six months later.1 Counterclaimants argue that Outlaw’s discovery responses
20
     in January demonstrate that it launched its competing Tri-Steel product after it began
21
     investigating the claims in this lawsuit, comparing photographs taken in August 2017
22
     with internet searches conducted by Counterclaimants’ counsel. However, the very same
23
     discovery responses Counterclaimants purportedly rely on state under oath that Tri-Steel
24
     was first sold on October 10, 2016. (Tauler Dec., ¶ 3, Ex. B).
25
26

27  Indeed, Counterclaimants own deadline to amend the pleadings was May 10, 2019.
     1



28
   [DKT #81, pg. 10]

                              OPPOSITION TO MOTION FOR LEAVE
                                             2
 Case 3:18-cv-00840-GPC-BGS Document 97 Filed 07/15/19 PageID.1565 Page 3 of 14



 1
               As such, there is no factual predicate to Counterclaimants amendment, and, to wit,
 2
     it appears that the motion contains outright falsehoods.2 For example, the moving papers
 3
     claim that “enterprise member Tauler Smith LLP appears to have first rounded up
 4
     potential targets of the scheme, then worked with its ‘client’ to launch the ‘TriSteel’
 5
     product on-line.” (Motion 2:3-8) This is directly contradicted by OLP’s discovery
 6
     responses. This is, again, contradicted by OLP’s discovery responses. (Tauler Dec., ¶ 3,
 7
     Ex. B).
 8
               Rather, it seems the motion is being made for the improper purpose of altering the
 9
     positions of the parties in a manner that prejudice their ability to defend themselves, and
10
     will necessarily impact the Court’s scheduling order.
11
               Finally, the amendments to the complaint do not add any new facts, nor do they
12
     explain in any detail the who, what, where and when of the new defendants conduct, as
13
     they must. In the Ninth Circuit, claims grounded in fraud must meet Rule 9(b)’s
14
     particularity requirements.” Neilson v. Union Bank of California, N.A., 290 F.Supp.2d
15
     1101, 1141 (C.D. Cal. 2003). Moreover, the proposed amendment includes allegations
16
     that contradict Counterclaimants prior pleadings and evidence presented herein. As such,
17
     the motion should be denied for the separate ground that they would be futile.
18
               The motion should be denied in its entirety.
19
         II.   ARGUMENT
20
               A.    The Court Should Deny Counterclaimants’ Request For Leave To
21
                     Amend Pursuant To Rule 15
22
               In assessing the propriety of amendment under FRCP 15, the Court should
23
     consider several factors: (1) undue delay; (2) bad faith or dilatory motive; (3) repeated
24
     failure to cure deficiencies by amendments previously permitted; (4) prejudice to the
25
     opposing party; and (5) futility of amendment. Kerr v. Zacks Investment Research, Inc.
26

27  It should be noted that there is no factual declaration is provided with the moving
     2



28
   papers.

                                 OPPOSITION TO MOTION FOR LEAVE
                                                3
 Case 3:18-cv-00840-GPC-BGS Document 97 Filed 07/15/19 PageID.1566 Page 4 of 14



 1
     (S.D. Cal., Sept. 29, 2016, No. 316CV01352GPCBLM) 2016 WL 5464554, at *2, citing
 2
     Foman, 371 U.S. at 182; United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th
 3
     Cir. 2011).
 4
           These factors do not carry equal weight; the possibility of delay alone, for instance,
 5
     cannot justify denial of leave to amend, DCD Programs, 833 F.2d at 186, but when
 6
     combined with a showing of prejudice, bad faith, or futility of amendment, leave to
 7
     amend will likely be denied. Bowles v. Reade, 198 F.2d 752, 758 (9th Cir. 1999). The
 8
     single most important factor is whether prejudice would result to the non-movant as a
 9
     consequence of the amendment. Kerr v. Zacks Investment Research, Inc. (S.D. Cal., Sept.
10
     29, 2016, No. 316CV01352GPCBLM) 2016 WL 5464554, at *2.
11
           Below is an examination of these factors as they apply to Counterclaimants’
12
     motion.
13
                   1.   Undue Delay
14
           Counterclaimants seek leave to amend their Counter-Claims based on allegations
15
     based on reporting from Vice, which has not yet occurred, discussed infra, and
16
     “discovery obtained from discovery taken by the Elia Law Firm in this action.” (Motion,
17
     ¶ 1:13-19). As the Court is aware, this discovery was served on January 31, 2019 (Order
18
     Amending Scheduling Order, DKT # 86, 3:11-14), and Counterclaimants provide no
19
     explanation why the present amendment being sought six months later.3 Texaco, Inc. v.
20
     Ponsoldt, 939 F.2d 794, 799 (9th Cir. 1991) (finding an eight-month delay constituted
21
     undue delay).
22
                   2.   Bad Faith
23
           To determine if a plaintiff’s amendments are brought in bad faith, a court focuses
24
     on the plaintiff’s motives for not amending the complaint earlier. Adams v. Gould Inc.,
25
     739 F.2d 858, 868 (3d Cir. 1984).
26

27  Indeed, Counterclaimants deadline to amend the pleadings was May 10, 2019. [DKT
     3



28
   #81, pg. 10]

                              OPPOSITION TO MOTION FOR LEAVE
                                             4
 Case 3:18-cv-00840-GPC-BGS Document 97 Filed 07/15/19 PageID.1567 Page 5 of 14



 1
                  a.    “Vice News” Falsehoods
 2
           Here, Counterclaimants seek leave to amend their Counter-Claims based on
 3
     allegations that “investigative journalists from Vice News have been compiling a
 4
     documentary” and that the amendment is “[b]ased on the reporting generated in
 5
     conjunction with that documentary.” (Motion at 1:8-13) However, no such documentary
 6
     from Vice News has aired, and Vice News denies that it has provided Counterclaimants’
 7
     with any information relating to this lawsuit. (Tauler Dec., ¶ 2, Ex. A).
 8
           Indeed, Vice News has informed counsel for Counterclaim-Defendants that
 9
     Counterclaimaint’s counsel, Mark Poe, contacted Vice News based on the falsehood that
10
     Plaintiff and its counsel are engaged in discriminatory, anti-immigrant conduct (Tauler
11
     Dec., ¶ 8). Counsel for OLP asked Mr. Poe about these communications on June 27,
12
     2019, and in response did not deny the accusation, and cheerily and childishly stated
13
     “You’ll see when the Vice doc finally drops.” (Tauler Dec., ¶ 4, Ex. C).
14
           The following day, on June 28, 2019 at 3:13 p.m., Plaintiff’s counsel provided
15
     Notice of Subpoena to Vice Media to Mr. Poe, so counsel could obtain Vice’s
16
     communications from Mr. Poeregarding his solicitation of media attention for his
17
     unsupported theory that Plaintiff’s lawsuits are discriminatory in nature. (Tauler Dec., ¶
18
     5, Ex. D).
19
           On Friday, June 28, 4:24 PM, just over an hour later, Mr. Poe sent counsel the
20
     proposed amendments to the complaint counsel to “stipulate,” citing an inapplicable local
21
     rule. The timing of Mr. Poe’s email is plainly related to the subpoena to Vice News, and
22
     explains, but does not excuse, the outright falsehoods contained in the moving papers,
23
     since Mr. Poe was under the impression that a “documentary” from Vice News was
24
     imminent as of July 27, 2019, when Mr. Poe first referenced it to counsel. (Tauler Dec., ¶
25
     4, Ex. D).
26

27
28
                              OPPOSITION TO MOTION FOR LEAVE
                                             5
 Case 3:18-cv-00840-GPC-BGS Document 97 Filed 07/15/19 PageID.1568 Page 6 of 14



 1
                  b.       January Discovery Responses
 2
           The motion also references “discovery obtained from discovery taken by the Elia
 3
     Law Firm in this action.” (Motion, ¶ 1:13-19). As the Court is aware, this discovery
 4
     was served on January 31, 2019 (Order Amending Scheduling Order, DKT # 86, 3:11-
 5
     14), and Counterclaimants provide no explanation why the present motion was filed over
 6
     five months later. Even the basis for the amendment – Outlaw’s launching of Tri-Steel
                       4


 7
     purportedly pre-dating the investigation of its claims – is supported only by conjecture.
 8
     Counterclaimant speculates that since it could not find any archived pages of Tri-Steel’s
 9
     sale on the internet using a google search, that the parties engaged in a conspiracy at the
10
     direction of counsel to collect evidence first and create a product later. Not only is this
11
     wild conclusion unsupported by the evidence, it is contradicted by the very same
12
     discovery responses Counterclaimants purportedly rely on, which state plainly that Tri-
13
     Steel was sold October 10, 2016. (Tauler Dec., ¶ 3, Ex. B).
14
           Thus, the evidence is clear that the present motion is being made in bad faith.
15
                  3.       Prior Attempts
16
           The Court has already granted leave to amend the Counterclaims on one other
17
     occasion, November 27, 2018 [DKT # 31].
18
                  4.       Prejudice to New Counterclaim Defendants
19
           “Amendments seeking to add claims are to be granted more freely than
20
     amendments adding parties.” Union Pacific R. Co. v. Nevada Power Co. (9th Cir. 1991)
21
     950 F.2d 1429, 1432. New parties have due process rights to move to dismiss and
22
     obtain discovery, which will require that the Court to amend its scheduling order, given
23
     the current discovery cut off of September 6, 2019 (Order Amending Scheduling Order,
24
     DKT # 86). However, counterclaimants have failed to specifically request modification
25
     of the Court’s June 8, 2019 scheduling order under Rule 16 (ECF Doc. # 86), which
26

27  Indeed, Counterclaimants own deadline to amend the pleadings was May 10, 2019.
     4



28
   [DKT #81, pg. 10]

                               OPPOSITION TO MOTION FOR LEAVE
                                              6
 Case 3:18-cv-00840-GPC-BGS Document 97 Filed 07/15/19 PageID.1569 Page 7 of 14



 1
     would be necessary for the new parties to prepare a defense. Nor have Counterclaimants
 2
     even attempted to show “good cause” for such modification, as required by Rule 16.
 3
           Where a party moves to amend its complaint that will impact the Court’s
 4
     scheduling order, but does not specifically request that the Court modify its scheduling
 5
     order, the Court need not construe the motion as a motion to amend the scheduling order.
 6
     See Johnson, 975 F.2d at 608; Actuate Corp. v. Aon Corp., No. C 10-05750 WHA, 2011
 7
     WL 4916317, at *2 (N.D. Cal. Oct. 17, 2011) (denying defendant’s motion for leave to
 8
     file an amended answer and new counterclaims because defendant failed to show good
 9
     cause to modify the scheduling order in order to amend the pleadings). Instead, the Court
10
     may simply deny the motion as untimely. Id. (“court may deny as untimely a motion
11
     filed after the scheduling order cut-off date where no request to modify the order has
12
     been made”) (citing U.S. Dominator, Inc. v. Factory Ship Robert E. Resoff, 768 F.2d
13
     1099, 1104 (9th Cir. 1985)); Atwell v. City of Surprise, 440 F. App’x 585, 586 (9th Cir.
14
     2011) (district court did not abuse its discretion in denying plaintiff’s request for leave to
15
     amend complaint; plaintiff “should have requested a modification of the district court’s
16
     scheduling order before he requested leave to [amend]”); Telemasters, Inc. v. Vintage
17
     Club Master Ass’n, No. CV 05-05139FMC(VBKX), 2007 WL 1839701, at *2 (C.D. Cal.
18
     Feb. 2, 2007) (holding that defendant failed to establish good cause to modify the
19
     scheduling order). The Court need not reach Counterclaimants’ arguments concerning
20
     leave to amend under Federal Rule of Civil Procedure 15(a).
21
           Moreover, in determining prejudice, the Court considers whether the amended
22
     complaint would “greatly change the parties’ positions in the action, and require the
23
     assertion of new defenses.” See Peruta v. Cnty. of San Diego, No. 09-CV-2371-IEG
24
     (BLM), 2010 WL 2612942, at *4 (S.D. Cal. June 25, 2010) (citing Phoenix Solutions,
25
     Inc. v. Sony Elec., Inc., 637 F.Supp.2d 683, 690 (N.D. Cal. 2009)); Morongo Band of
26
     Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990). Here, Defendants seeks
27
     two add two individual defendants, as well as their legal representation as a party. This
28
                               OPPOSITION TO MOTION FOR LEAVE
                                              7
 Case 3:18-cv-00840-GPC-BGS Document 97 Filed 07/15/19 PageID.1570 Page 8 of 14



 1
     would fundamentally change the parties’ positions, since the parties would need to obtain
 2
     new counsel.
 3
               B. The Court Should Deny the Motion Because Amendment Would Be
 4
                  Futile
 5
                           1.   The Proposed Amendments are Futile Because they lack
 6
                                Specificity.
 7
           To allege a violation of mail fraud under § 1341, ‘it is necessary to show that (1)
 8
     the defendants formed a scheme or artifice to defraud; (2) the defendants used the United
 9
     States mails or caused a use of the United States mails in furtherance of the scheme; and
10
     (3) the defendants did so with the specific intent to deceive or defraud. Miller v.
11
     Yokohama Tire Corp., 358 F.3d 616, 620 (9th Cir. 2004) (quoting Schreiber Distrib. Co.
12
     v. Serv-Well Furniture Co., 806 F.2d 1393, 1400 (9th Cir. 1986).
13
           Plaintiff must plausibly allege specific conduct for each RICO defendant. See In
14
     re Worlds of Wonder Securities Litigation, 694 F. Supp. 1427, 1433 (N.D. Cal.1988). “It
15
     is not enough for plaintiffs to make group allegations in such a situation because
16
     collective responsibility is not self-evident. Each defendant is entitled to know what
17
     misrepresentations are attributable to them and what fraudulent conduct they are charged
18
     with.” Id.; see Comwest, 765 F. Supp. at 1471 (C.D. Cal. 1991). Plaintiff “must allege
19
     the roles of defendants in sufficient detail to permit each to assess and answer the
20
     various claims of ... liability asserted in the complaint.” Hokama v. E.F. Hutton & Co.,
21
     Inc., 566 F. Supp. 636, 646 (C.D. Cal. 1983).
22
           Given that allegations of fraud are particularly injurious to business and
23
     professional reputations, a fraud claim may withstand a Rule 9(b) challenge only if it
24
     states “the manner in which [the alleged misrepresentations] are false, and the facts that
25
     support an inference of fraud by each defendant.” McFarland v. Memorex Corp., 493 F.
26
     Supp. 631, 639 (N.D. Cal. 1980). As Plaintiff’s RICO claim falls far below this standard,
27
     any amendment would be futile. See Alan Neuman Productions, Inc. v. Albright, 862
28
                                OPPOSITION TO MOTION FOR LEAVE
                                               8
 Case 3:18-cv-00840-GPC-BGS Document 97 Filed 07/15/19 PageID.1571 Page 9 of 14



 1
     F.2d 1388, 1392 (9th Cir. 1988) (dismissing RICO claims because predicate acts of mail
 2
     and wire fraud were not pled with specificity).
 3
           A plaintiff alleges RICO claims against multiple defendants, the “plaintiff must
 4
     allege at least two predicate acts by each defendant.” In re WellPoint, Inc., 865 F. Supp.
 5
     2d 1002, 1035 (C.D. Cal. 2011).
 6
                         2.     The Proposed Amendments are Futile Because
 7
                                Counterclaimants cannot Demonstrate that Any Conduct
 8
                                was the “Proximate Cause” of the Class Members’ Injury.
 9
           In order to be viable, each of the three Counterclaimants must properly allege that
10
     Counterclaim-Defendants’ alleged violation of RICO was a substantial factor (or the
11
     “proximate cause”) of their injury. Oki Semiconductor Co. v. Wells Fargo Bank, Nat.
12
     Assoc., 298 F.3d 768, 773 (9th Cir. 2002); Hamid v. Price Waterhouse, 51 F.3d 1411,
13
     1419 (9th Cir. 1995); see Gonzales v. Lloyds TSB Bank, PLC, 532 F. Supp. 2d 1200,
14
     1213 (C.D. Cal. 2006). Astoundingly, Counterclaimaints do not even bother to challenge
15
     the fact that they are breaking the law by selling pills containing pharmaceuticals.
16
     Counterclaimants flaunt the law by continuing to sell to this day, despite being notified
17
     by Plaintiff and the FDA of the dangers of their conduct. (Wear Dec., Exhs A-B). For
18
     this reason, and the reasons detailed below, none of the three counterclaimants can
19
     properly plead this element of liability.
20
           First, Counterclaimaint, Roma Mikha, alleges in the SAC that it “suffered an
21
     injury to its business because it initially believed the demand letter’s false assertions, and
22
     removed these legal products from its shelves, thereby losing legitimate sales.” (SAC, ¶
23
     33). However, Mikha alleged in its Answer filed on August 24, 2018 that it “lacks
24
     knowledge or information sufficient to form a belief as to whether it in fact offered for
25
     sale each of the products alleged,” (August 24, 2018, Answer of Roma Mikha ¶ 6) [Dkt.
26
     No. 4]. In fact, Roma Mikha still sells the enhancement products. (Wear Dec., ¶ 2, Ex.
27
     A).
28
                               OPPOSITION TO MOTION FOR LEAVE
                                              9
Case 3:18-cv-00840-GPC-BGS Document 97 Filed 07/15/19 PageID.1572 Page 10 of 14



 1
           Second, The SAC alleges that Counterclaimant “NMRM has suffered an injury to
 2
     its business because it initially believed the demand letter’s false assertions, and removed
 3
     these legal products from its shelves, thereby losing legitimate sales.” (SAC, ¶¶ 4).
 4
     Counterclaimant, NMRM, who “does business as Sunset Liquor, which operates out of a
 5
     small strip mall located at 985 Broadway, Chula Vista, California.” (SAC, ¶¶10), still
 6
     sells the Enhancement Products. (Wear Dec., ¶ 3, Ex. B).
 7
           Third, Counterclaimant Skyline Market, Inc. is suing for rescission of a settlement
 8
     agreement entered into when it was represented by counsel. (Tauler Dec., ¶ 9). The
 9
     FAC would be futile as to Skyline since (1) rescission is a remedy and not a separate
10
     claim (see Forever 21, Inc. v. National Stores Inc., 2014 WL 722030, *6 (C.D. Cal. Feb.
11
     24, 2014)), and (2) the only basis for rescission in the SAC is “duress” Counter-
12
     Claimants but, since Skyline was represented by counsel, and there is nothing in the
13
     record to suggest that counter-claim defendants in any way connived with Skyline’s
14
     attorney in allegedly exerting such pressure, no grounds for rescission exist. Chan v.
15
     Lund (2010) 188 Cal.App.4th 1159, 1174, as modified on denial of reh'g (Oct. 28, 2010).
16
     Nothing in the SAC provides any explanation for this omission. Accordingly,
17
     amendment would be futile as to Skyline.
18
                        3.     The Proposed SAC is Futile as to Individual Defendants
19
                               Wear and Lynch
20
            Nowhere in its Second Claim for Relief for Violation of RICO – or anywhere else
21
     in its Amended Complaint – does it allege specific facts that would, if proven,
22
     demonstrate that CNV had an intent to mislead its consumers.
23
           To state a claim against an entity defendant personally, a plaintiff must plead facts
24
     showing that defendant was a “moving, active conscious force” behind the wrongdoing.
25
     BioZone Labs., Inc. v. Next Step Labs. Corp., Case No. 17-cv-02768- NC, 2017 WL
26
     5665658, at *4 (N.D. Cal. Nov. 27, 2017) (citing Monsanto Co. v. Haskel Trading, 13 F.
27
     Supp. 2d 349, 354 (E.D.N.Y. 1998); Microsoft Corp. v. Suncrest Enter., Case No. 03-cv-
28
                              OPPOSITION TO MOTION FOR LEAVE
                                             10
Case 3:18-cv-00840-GPC-BGS Document 97 Filed 07/15/19 PageID.1573 Page 11 of 14



 1
     5424-JF-HRL, 2006 WL 1329881, at *7 (N.D. Cal. May 16, 2006) (“Microsoft Corp.”)).
 2
     “Mere authority to direct the infringing behavior is not enough; personal involvement is
 3
     necessary.” Id. (citing Microsoft Corp., 2006 WL 1329881, at *7 ); see Collagen
 4
     Nutraceuticals, Inc. v. Neocell Corp., Case No. 09-cv-2188-DMS-WVG, 2010 WL
 5
     3069715, at *3 (S.D. Cal. Aug. 4, 2010) (“Thus, personal liability can be established if
 6
     an officer is a moving, active, conscious force behind the defendant corporation’s
 7
     infringement.”). This standard “does not ask whether the individual participated or
 8
     engaged in some infringing act; instead, it asks whether he actively participated as a
 9
     moving force in the decision to engage in the infringing acts, or otherwise caused the
10
     infringement as a whole to occur.” Chanel, Inc. v. Italian Activewear of Florida, Inc.,
11
     931 F.2d 1472, 1478 n.8 (11th Cir. 1991) (emphasis in original).
12
           The Proposed SAC contains no allegations regarding either Mr. Wear or Mr.
13
     Lynch’s specific conduct, other than (1) Mr. Wear signed a confidential settlement
14
     agreement (SAC , ¶ 68) and (2) that the individual defendants “conducted the affairs of
15
     the Outlaw Enterprise” (SAC , ¶ 83) The remainder of the new allegations simply add
16
     the Individual Defendants to pre-existing allegations ascribed to OLP (SAC ¶ ¶ 87-88,
17
     91, 93, 94, and 98), (often only on “information and belief”)(SAC ¶ ¶ 70(a)-(b),(g), but
18
     do not provide any specific detail, as they must regarding what conduct they either of the
19
     Individual Defendants in. As such, their addition is futile.
20
                        4.     The Proposed SAC is Futile as to OLP’s counsel, Tauler
21
                               Smith LLP
22
           Counterclaimants allege mail fraud against OLP’s lawyers, by their “drafting and
23
     mailing the fraudulent demand letter and attached ‘draft complaint,’ and each of the
24
     statements therein,” as well as “negotiating the amounts of protection money [sic] it
25
     would charge to each of its victims.” (SAC ¶ ¶ 83, 91, 92, 98).
26
           As a threshold matter, a law firm’s conduct in sending letters, filing complaints,
27
     and negotiating settlements is immune to prosecution unde the three-part test adopted in
28
                              OPPOSITION TO MOTION FOR LEAVE
                                             11
Case 3:18-cv-00840-GPC-BGS Document 97 Filed 07/15/19 PageID.1574 Page 12 of 14



 1
     BE & K Construction Co. v. NLRB, 536 U.S. 516 (2002): “(1) identify whether the
 2
     lawsuit imposes a burden on petitioning rights, (2) decide whether the alleged activities
 3
     constitute protected petitioning activity, and (3) analyze whether the statutes at issue
 4
     may be construed to preclude that burden on the protected petitioning activity.” Kearney
 5
     v. Foley & Lardner, LLP, 590 F.3d 638, 644 (9th Cir. 2009).
 6
           First, it is obvious that a challenge to “legal work relating to [litigation] places a
 7
     burden on [Plaintiff’s] ability to bring suit and the attorney Defendants’ ability to
 8
     zealously advocate for their clients in furtherance of their interests in the litigation.”
 9
     Reed v. East End Props., Inc. (C.D. Cal., Mar. 15, 2018, No. EDCV17955DMGKKX)
10
     2018 WL 6131211, at *12. Kearney, 590 F.3d at 647 (“[W]hen a plaintiff seeks
11
     damages ... for conduct which is prima facie protected by the First Amendment, the
12
     danger that the mere pendency of the action will chill the exercise of First Amendment
13
     rights requires more specific allegations than would otherwise be required.” (quoting
14
     Kottle v. Nw. Kidney Ctrs., 146 F.3d 1056, 1063 (9th Cir. 1998) (alterations in original).
15
           Indeed, an intent to chill speech is the only objective of Counterclaimant’s
16
     counsel’s erratic and wild allegations that bear any factual support, evidenced by a
17
     March 23, 2019 email sent to another of OLP’s lawyers in Michigan, where Mr. Poe
18
     threatens yet another RICO lawsuit against a lawyer for bringing a lawsuit because that
19
     lawyer allegedly “lie[d] to [Poe]” “using the wires of the United States.” (Tauler Dec.,
20
     ¶ 6, Ex. E). The email goes on to refer to counsel as a “shitbird” and threatens to sue the
21
     lawyer if the lawyer does not provide information to Mr. Poe. Id. It bears noting that
22
     one primary distributor of the illicit pills, Trepco Corporation, is headquartered in
23
     Michigan and is Mr. Poe’s client. (Tauler Dec., ¶ 7, Ex. F).
24
           Second, there can be no dispute that a law firm’s filing lawsuits is protected
25
     activity. Even assuming the statements in the demand letters were not true, “[i]t is well
26
     established ... that misrepresentations of the law are not actionable as fraud, including
27
     under the mail and wire fraud statutes, because statements of the law are considered
28
                               OPPOSITION TO MOTION FOR LEAVE
                                              12
Case 3:18-cv-00840-GPC-BGS Document 97 Filed 07/15/19 PageID.1575 Page 13 of 14



 1
     merely opinions and may not be relied upon absent special circumstances not present
 2
     here.” Reed v. East End Props., Inc. (C.D. Cal., Mar. 15, 2018, No.
 3
     EDCV17955DMGKKX) 2018 WL 6131211, at *14; citing Sosa, 437 F.3d at 942; Sosa
 4
     v. DIRECTV, Inc. (9th Cir. 2006) 437 F.3d 923, 940 citing Miller v. Yokohama Tire
 5
     Corp., 358 F.3d 616, 621 (9th Cir.2004). Moreover, posturing that occurs in most
 6
     lawsuits, which is “capable of being tested in any ensuing suit,” implies that the mail
 7
     fraud statute does not reach the alleged misrepresentations in demand letters. Id.
 8
           Third, the mail fraud statute “do[es] not unambiguously reach” demand letters and
 9
     filing lawsuits. In this regard, it has been recently held that legal representations
10
     contained in litigation-related correspondence and petition documents “cannot come
11
     within a statutory restriction unless the statute unavoidably so requires,” which “[t]he
12
     mail ... fraud statute[ ] do[es] not.” Id. at 940–41. Reed v. East End Props., Inc. (C.D.
13
     Cal., Mar. 15, 2018, No. EDCV17955DMGKKX) 2018 WL 6131211, at *14
14
           Leaving aside the chilling effect of naming law firms as defendants in litigation
15
     for simply advocating by sending letters, filing complaints, and negotiating settlements,
16
     the FAC fails to allege any specific factual misrepresentations that form the basis for the
17
     purported RICO violation against Tauler Smith. As such, the amendment would be
18
     futile as to Tauler Smith LLP.
19
     III. CONCLUSION
20
          For the reasons demonstrated above, Plaintiff respectfully requests that the Court
21
     deny Counterclaimants’ untimely motion for leave to amend the Answer and Counter-
22
     Claims in its entirety.
23
24 Dated: July 15, 2019                      TAULER SMITH LLP
25
                                             By: /s/ Robert Tauler
26                                              ROBERT TAULER
27                                              Attorney for Plaintiff Outlaw Laboratory, LP

28
                               OPPOSITION TO MOTION FOR LEAVE
                                              13
Case 3:18-cv-00840-GPC-BGS Document 97 Filed 07/15/19 PageID.1576 Page 14 of 14



 1
                                  CERTIFICATE OF SERVICE
 2
           In Re: Outlaw Laboratory, LP Litigation, Case No.: 3:18-cv-00840-GPC-BGS
 3
           I hereby certify that on July 15, 2019, copies of Plaintiff’s OPPOSITION TO
 4
     COUNTERCLAIMANTS’ MOTION FOR LEAVE TO FILE SECOND
 5
     AMENDED COUNTER-CLAIMS were filed electronically and served by U.S. Mail
 6
     on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail
 7
     to all parties by operation of the court’s electronic filing system or by facsimile to anyone
 8
     unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
 9
     may access this filing through the court’s CM/ECF System.
10
11
           By: /s/ Robert Tauler
12
             Robert Tauler, Esq.
13            Attorneys for Plaintiff Outlaw Laboratory, LP
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28
                              OPPOSITION TO MOTION FOR LEAVE
                                             14
